                    IN THE UNITED STATES DIS TRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             SOUTHERN DIVIS I ON
                              NO 7 : 18-CR- 4- lH



 UNITED STATES OF AMERICA ,

       v.

LEOPOLDO GARCIA - ALTAMIRANO ,                                      ORDER

       Defendant .



      This    matter   is     before      the    court   on    defendant 's     motion    to

suppress [DE #36] .         The government responded in opposition to the

motion to suppress          [ DE #37] .      The matter was       referred to United

States Magistrate Judge Kimberly A. Swank for entry of a memorandum

and recommendation (M&R)              Following an evidentiary hearing , Judge

Swank entered an M&R on May 14 , 2019 , recommending denial of the

motion .     The defendant filed objections [ DE #75 ] on July 16 , 2019 .

This matter is ripe for adjudication .

      Under Rule 59(b) of the Federal Rules of Criminal Procedure ,

a district judge must consider de novo any portion of the M&R to

which objection is properly made .

      Defendant      raises     six    factual      objections       to   the     M&R    a nd

addresses the Fourth and Fifth Amendment arguments . At their core ,

all these objections are concerned                   with the magistrate judge ' s

fact finding , and more specifically , with what defendant perceives

as   the    magistrate      judge      not      properly      utilizing     the   bodycam
recording in its fact findings .                      The court has carefully reviewed

this matter and finds these objections to be without merit . The

court adopts t h e facts found by the magistrate judge .

         This court , having conducted a de novo review of the M&R and

other      documents           of   record ,   finds       the   recommendations         of   the

magistrate     judge are             in accordance with          the   law and should be

approved . Accordingly , the court hereby adopts the recommendations

of the magistrate judge as its own ; and ,                       for the reasons stated

therein ,    the defendant 's            motion       to   suppress    [DE   #36]   is   hereby

DENIED .
                PJ   ;}...J,
        This _ 5_         day of August 2019 .




                                       e~
                                        Senior United States District Judge

At Greenville , NC
#26




                                                  2
